Citation Nr: 1026513	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from October 1971 to June 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
April 2004 rating decisions in which the RO declined to reopen 
the Veteran's claim for service connection for a lumbar spine 
disability.  The Veteran filed a notice of disagreement (NOD) in 
June 2004, and the RO issued a statement of the case (SOC) in 
January 2006.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2006.  

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In September 2008, the Board reopened the claim for service 
connection for a lumbar spine disability and remanded the claim 
to the RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development and de novo review.  After 
accomplishing the requested action, the AMC continued to deny the 
claim (as reflected in an April 2010 supplemental SOC (SSOC)), 
and returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the Veteran sustained an acute back strain during 
military service in May 1973, no chronic low back disability was 
medically shown in service, and continuity of back symptomatology 
since service has not been credibly established. 

3.  The only competent, probative opinion on the question of 
whether there exists a medical nexus between the lumbar spine 
degenerative disc disease first diagnosed post service (in March 
2004) and the Veteran's military service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability 
are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, September 2006 and October 2008 post-rating 
letters provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim for 
service connection, as well as what information and evidence must 
be submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letters also provided the Veteran 
with general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, and specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
in effect prior to May 30, 2008).  

After issuance of the above-described letters, and opportunity 
for the Veteran to respond, the April 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records (STRs), VA outpatient treatment records, private medical 
records from Dr. Wood, Dr. Harvey, and MRI & Imagining of 
Georgia, and the report of a March 2010 VA examination.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, as well as by his 
representative, friends, and family members, on his behalf.  No 
further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

The Veteran's STRs reflect that the Veteran injured his back in 
May 1973.  It was noted that he experienced considerable back 
spasms secondary to heavy lifting and straining on the job and it 
was noted that his latissimi dorsi were "rock hard" as a result 
of the injury.  He was hospitalized from May 18 through May 26, 
1973.  A narrative summary from the naval hospital reflects that 
he had a 1-week history of back muscle spasms and pain 
circumferentially around the chest.  X-rays were negative and the 
only finding was mild muscle spasm in paraspinous groups.  One 
week of bedrest with a bed board left him only slightly improved.  
However, it was later noted that hospitalization was essentially 
unremarkable and that he showed progressive improvement until he 
was discharged.  He was directed to follow-up at the outpatient 
clinic.  Two days after being discharged, an outpatient clinic 
note reflects that the Veteran was asymptomatic and had been 
recently discharged from the hospital for low back pain.  During 
hospitalization, he had pyuria, most likely non-specific 
urethritis (NSU), but he had no symptoms whatsoever following 
hospitalization.  There are no subsequent treatment records 
noting any follow-up treatment for the Veteran's back.  The 
report of the June 1973 discharge examination reflects that the 
assessment of the Veteran's spine was normal.

The report of a September 1974 VA examination reflects that the 
Veteran complained of intermittent mid-back pain following the 
injury in 1973.  On physical examination, there were no muscle 
spasms and he had full range of motion.  Chronic lumbosacral 
strain was diagnosed, by history, but there were no findings of 
disc disease or spondylosis.  

A May 2003 VA treatment record reflects the Veteran's complaints 
of intermittent flare-ups of back pain.  On physical examination, 
there was no tenderness to palpation, no deformities, and he had 
full range of motion.  

A February 2004 private medical record from Dr. Wood reflects 
that the Veteran complained of a 2-week history of back pain with 
no known injury.  The Veteran reported that he had injured his 
back during military service in the 1970s.  A March 2004 magnetic 
resonance imaging (MRI) showed rightward asymmetric disc bulge 
with disc desiccation at the L5-S1 level.  It was also noted that 
disc and facet disease contributed to right foramina crowding.  A 
March 2004 X-ray showed mid and lower degenerative bone changes 
with signs of L5-S1 discogenic narrowing.  An April 2004 note 
reflects a diagnosis of lumbar disc disease with radiculopathy.  
An October 2006 record notes that the Veteran was trying to 
connect his current back disability to military service, but the 
physician did not provide an opinion as to this.  

During the August 2008 Board hearing, the Veteran testified that 
in May 1973, a concrete slab pinned him back against a truck and 
that he injured his back trying to remove it.  He said he was 
diagnosed with a back strain and initially given light duty, but 
was later hospitalized for about 6 days.  He said his back began 
bothering him again in 1977 and he sought treatment for it in 
1978.  He said he had not obtained these treatment records and 
was unsure if that doctor was still around.  

In connection with his Board hearing, the Veteran submitted lay 
statements from friends and family members, which generally 
reflect that the Veteran's back problems have worsened over the 
years.  In one statement, M.M., said that the Veteran has had 
problems with his back since service.  

The report of the March 2010 VA examination reflects the 
Veteran's complaints of low back pain radiating into his lower 
extremities.  The Veteran said that his current pain dated back 
10 to 12 years, but that it originated when he injured his back 
in 1973.  He said that after discharge from the military, he 
worked as a boiler and turbine operator from 1973 to 1989, and 
then as a truck driver.  On physical examination, there were no 
paravertebral spasms and no tenderness on the spine.   He had 
restricted range of motion.  X-rays revealed osteophytes at the 
L2, L3, and L5 levels and decreased disc space at the L3-4 and 
L5-S1 levels.  The diagnosis was lumbar spine degenerative disc 
disease.  The physician examined the Veteran's claims file, 
including his STRs, and noted that it appeared that the Veteran 
had injured his upper thoracic spine (as noted by muscle spasms 
in the latissimi dorsi) and that even though the Veteran later 
said that he also injured his low back, it was only a single 
episode and he did strenuous work for many years during civilian 
life.  Based on the foregoing, the examiner opined that the 
Veteran's current lumbar spine disability was "less likely as 
not" the result of disease or injury during military service.  

Considering the pertinent evidence of record in light of the 
governing legal authority, the Board finds that the claim for 
service must be denied.

In this case, there is objective evidence that the Veteran 
strained his back during service, resulting in muscle spasms and 
pain.  However, at the time of his discharge in June 1973, it was 
noted that an evaluation of his spine was normal, which indicates 
that his symptoms had resolved.  Moreover, the September 1974 VA 
examiner found no muscle spasms and he then had full range of 
motion, which also supports that his symptoms had resolved and 
that there were no residuals from the in-service injury.  
Collectively, this evidence weighs against a finding that any 
chronic back disability was shown in service.

The Board also points out that the earliest objective medical 
evidence of the Veteran's current lumbar spine disability 
(diagnosed as degenerative disc disease) is the March 2004 MRI 
and X-ray-more than 30 years after the Veteran's service.  The 
passage of so many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Further, the only competent medical opinion evidence to address 
the etiology of the Veteran's current lumbar spine disability 
weighs against the claim.  In this regard, the March 2010 VA 
examiner opined that the Veteran's lumbar spine degenerative disc 
disease was less likely than not related to service, to include 
the May 1973 back injury involving acute muscle strain.  The 
Board accepts this opinion as probative evidence on the medical 
nexus question, based ad it was on examination of the Veteran and 
consideration of his documented medical history and assertions.  
Significantly, neither the Veteran nor his representative has 
presented and/or identified any contrary medical opinion, i.e., 
one that, in fact, supports the claim.  

The Board notes that the Veteran has generally alleged that his 
current back problems are related to his in-service injury, and 
that M.M. has asserted that the Veteran has continued to have 
back problems since service.  The Board recognizes that the 
Veteran is competent to assert his own symptoms (see e.g., Layno 
v. Brown, 6 Vet. App. 465, 470 (1994)), and that other laypersons 
are competent to report observable symptoms, or to describe 
factual matters of which they have first- hand knowledge.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In this case, however, any 
such assertions of continuity of back symptoms, are contradicted 
by the objective evidence noted above, as well as the Veteran's 
own report to the March 2010 VA examiner that his current back 
pain dated back only 10 or 12 years (i.e., to the late 1990s).   
This latter statement-made in connection with medical 
evaluation, and, thus, considered inherently more credible than 
statements generally made in furtherance of a claim for 
benefits-is more consistent with the objective medical evidence.  
Accordingly, the Board finds that continuity of the Veteran's 
back symptomatolgy since service has not been credibly 
established.   

Finally, to whatever extent statements by the Veteran, his 
friends, his family members, and/or his representative are 
intended to actually establish a medical nexus between current 
degenerative disc disease and service, the Board finds that such 
attempt must fail.  As indicated above, this claim turns on the 
question of medical etiology of the disability for which service 
connection is sought-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As neither the Veteran nor any of the above-mentioned 
individuals is shown to be other than a layperson without 
appropriate medical training and expertise, none is competent to 
render a probative (persuasive) opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection must be denied.  In reaching the conclusion to 
deny the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


